NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 30, 2015*
                                  Decided April 1, 2015

                                         Before

                           DIANE P. WOOD, Chief Judge

                           RICHARD D. CUDAHY, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

No. 14-1742

LASHUNDA D. HALL,                              Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 11 C 3787
ILLINOIS BELL TELEPHONE
COMPANY,                                       James B. Zagel,
     Defendant-Appellee.                       Judge.

                                       ORDER

        LaShunda Hall appeals the grant of summary judgment for her former employer,
Illinois Bell Telephone Company, in this suit asserting that she was disciplined and
eventually fired in retaliation for filing charges with the Equal Employment
Opportunity Commission. See 42 U.S.C. § 2000e-3(a). We affirm.

      Hall had worked for Illinois Bell as a telephone technician for more than ten
years when, in 2008, her supervisors began reprimanding her for failing to complete

      * After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(B).
No. 14-1742                                                                         Page 2

work assignments and fill out her timesheet properly. In early 2009 Hall filed the first of
her EEOC charges, alleging sex discrimination in being denied training and being
treated less favorably than male employees. Over the next year, she was disciplined in
various ways—counseling, verbal and written warnings, and a one-day
suspension—for failing to complete her timesheet properly, to alert management about
customer service delays, to connect a wire and thereby causing interruptions in
customers’ service, to follow procedures for ordering technician equipment, to adhere
to time-management procedures, and to inform management when she escorted a city
inspector around the building.

        Toward the end of 2009, Hall asserts, Illinois Bell concocted a reason to suspend
her for three days—taking too long to perform an inspection—and she responded by
filing a second charge with the EEOC, this time alleging retaliation for her first EEOC
charge. She points to a comment by a former supervisor that was made at a meeting
called in response to her violations. Hall’s prior EEOC charge was brought up by her
former supervisor, Donna Ford, as evidence that, in Hall’s view, her EEOC filing was
the reason she should face disciplinary actions. After her suspension, Hall continued to
receive counseling to address her unsatisfactory work performance and time
management.

        In mid-2010 Illinois Bell’s area supervisor Ken Harn fired Hall after she failed to
properly connect a customer’s telephone wires. A company investigation determined
that Hall had over-reported on her timesheet the time she took on the wiring and then
lied about her reasons for not completing the wiring correctly. Based on these findings
and her disciplinary history, Harn, according to testimony he gave at an arbitration
over Hall’s firing, decided to discharge Hall. Soon after her discharge, Hall filed a third
charge with the EEOC alleging that she was disciplined and discharged in retaliation
for her previous EEOC charges.

       Hall then filed this retaliation suit, asserting generally that other employees were
not disciplined for making the same errors and that she was singled out by the
company because of her EEOC charges. After discovery, Illinois Bell moved for
summary judgment, asserting that it fired Hall because of continuous poor
performance.

       The district court granted summary judgment for Illinois Bell, determining that
Hall offered no evidence of retaliation under either the direct or indirect method of
proof. Under the direct method, the court explained, Hall provided no evidence of a
No. 14-1742                                                                            Page 3

causal link between her filing EEOC charges and her discharge. Nor did she provide an
account using circumstantial evidence that would create an inference of retaliation;
according to the court, she already had been disciplined before her first EEOC filing,
and, in any event, suspicious timing alone is rarely enough to establish causation.
Further, the record belied Hall’s assertion that the company applied its progressive
disciplinary policy to her inconsistently or capriciously. Finally, regarding the indirect
method, the court concluded that Hall provided no evidence that any similarly situated
employee who did not file EEOC charges was treated more favorably than she was.

       On appeal Hall first challenges the district court’s analysis under the direct
method, and particularly its determination that she failed to provide a pattern of
circumstantial evidence from which retaliation could be inferred. She asserts that the
court overlooked the pretext of the company’s reason for disciplining her—untimeliness
in carrying out the inspection—and maintains that Ford’s reference to her EEOC charge
demonstrates that the company’s real reason for disciplining her was this charge. She
also points to the suspicious timing between her EEOC filings and Illinois Bell’s
discipline.

        But the district court correctly found that Hall failed to provide a pattern of
circumstantial evidence sufficient to raise an inference of retaliation. First, “ambiguous
or isolated comments that stand alone are insufficient” to raise an inference of
retaliation. Hobgood v. Ill. Gaming Bd., 731 F.3d 635, 644 (7th Cir. 2013); Fleishman v. Cont’l
Cas. Co., 698 F.3d 598, 605 (7th Cir. 2012). Ford’s comment—made three months before
Hall’s discharge—was isolated and, as the district court noted, was too ambiguous to be
conclusive evidence of retaliation. Second, the district court also correctly noted that the
timing of Hall’s discipline was not enough to establish a causal connection between her
EEOC charges and the adverse actions. Even before she filed her first EEOC charge,
Hall had already been disciplined for her work performance. When an employee is
disciplined for the same violation before filing a charge of discrimination, this discipline
“undermines the reasonableness of any inference” that the charge triggered any later
discipline. Argyropoulos v. City of Alton, 539 F.3d 724, 734 (7th Cir. 2008). Moreover, the
most suspicious timing in Hall’s case is her suspension 41 days after she filed her
second EEOC charge, but the district court was correct that timing alone is rarely
enough to establish a causal link. See Milligan v. Bd. of Trustees of S. Ill. Univ., 686 F.3d
378, 389–90 (7th Cir. 2012).

      As for the indirect method, Hall challenges the district court’s conclusion that she
did not identify any similarly situated employee who received more favorable
No. 14-1742                                                                              Page 4

treatment. She maintains that the three fellow technicians who also had timesheet errors
but were not disciplined—Kevin Walker, Cody McCray, and Danielle Kelly—were all
similarly situated. She also says that she was similarly situated to Galatian Norman,
another technician, in that both of them held the same job title and responsibilities and
shared the same area supervisor, Ken Harn.

        As the district court determined, none of these employees were similarly
situated. Employees are similarly situated “if they had the same supervisor, were
subject to the same employment standards, and engaged in similar conduct.” Majors v.
Gen. Elec. Co., 714 F.3d 527, 538 (7th Cir. 2013) citing South v. Ill. Envtl. Prot. Agency, 495
F.3d 747, 753 (7th Cir. 2007). Unlike these three technicians, Hall had a record of
repeated violations of company policy. As for Norman, Hall failed to provide evidence
showing how he was “substantially similar” to her; he was not assigned to the same
office as Hall, nor did he report to the same direct supervisor.

      Finally Hall attempts to introduce new documents into the record—emails
addressing varied topics such as promotions, vacation time, work assignments, her
discomfort with personal questions from her supervisor, and attendance reports;
requests to see her personnel file; and a confidential settlement offer. But she does not
suggest their relevance, and, in any event, we will not consider such documents that
were not part of the record in the district court. See FED. R. APP. P. 10(a).
                                                                               AFFIRMED.